DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication is Final Office Action in response to amendment and remarks filed on 6/3/2022. Claims 1-27 has been examined and are pending.



Response to Amendment
The amendment filed on 6/3/2022 cancelled no claim. No claims were previously cancelled. No new claims are added. Claim 1-2, 4-9, 13-14, 16-20, 24-27 has been amended.  Therefore, claims 1-27 are pending and addressed below.                

Applicant’s amendments and arguments filed on 6/3/2022 are Not sufficient to overcome the Alice 101 rejections, set forth in the previous office action.  Therefore, Examiner maintains Alice 101 rejections on claims 1-27 under 35U.S.C.101.  


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/4/2022, 8/17/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments that the claim rejection under 35 U.S.C. 101 have been fully considered but they are not persuasive. 

Applicant argues that the amended claims are not abstract ideas, is a practical application, and are significant more, and as such is statutory.  

Examiner respectfully disagrees, and the claims are abstract and NOT significant more than the abstract idea based on the following analysis. 

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-27) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 13 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 13, Steps 1-7 of, 
transmitting… one or more incentive offers to…. associated with one or more consumers; 
receiving… survey feedback data related to a merchant from ….associated with the one or more consumers; 
generating, …., based on the received survey feedback data and the survey feedback data associated with at least one other merchant, a comparative representation between the merchant and the at least one other merchant;
transmitting, …., the comparative representation to a device of the merchant, wherein the transmission causes a display of the comparative representation via an application executing on the device of the merchant; 
based on the displayed comparative representation, receiving, …., at least one selection from the merchant, the at least one selection corresponding to at least one attribute of the comparative representation.

based on the at least one selection, automatically generating at least one comparative representation from the first comparative representation, wherein the automatic generation comprising …controlling, by modifying the first comparative representation in accordance with the at least one selected attribute, the generation of the at least one comparative representation; and 
transmitting, …., each generated comparative representation to the merchant …for display via the application.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relations), for example, the instant application/steps are related to the collected feedback survey data about  merchants, comparing one merchant with another merchant; and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “generating, …., based on the received survey feedback data and the survey feedback data associated with at least one other merchant, a comparative representation between the merchant and the at least one other merchant”.

In addition, claim 13 steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/transmit/send an offer to a consumer, can observe/receive survey feedback/responses/attributes of the feedback/response, can create/generate comparative representation between the merchants based on received feedback data, can modify the comparative representation according to one selected attribute.  

Independent claim 13, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. The claim includes additional elements (a server, a computing device).   Other than reciting “by a server”, nothing in the claim elements precludes the step from practically being performed in human mind, and amounts no more than mere instructions to apply the judicial exception(s) in step 1-7 using a generic device/computer/internet, as the claim invokes computers or other machinery merely as a tool to perform an existing process claim or generality of the application because of the breadth of the claim.  (see MPEP 2106.05(f)), and thus is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

As discussed above with respect to integration of the abstract idea into a practical application. The steps are mainly receiving data, generating data, and transmitting data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Further, Step 1, 2, 4, 6, 7, of (“transmitting….”, “receiving”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/sending data, from one device to another device. 

Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 13 (step 2B):  The additional elements (a server, a computing device) is recited at “its name”, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.   There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions, and to receive/transmit data.  Thus, the processor/server and the device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 13). 

The claimed invention is using existing conventional communication network/internet to receive or send/communicate/transmit data. Therefore, the “receiving data, transmitting /sending data” from one device to another device would be routine in any computer implementation in online environment, and do not constitute 	significantly more.  	A computer “that receives and sends information over a 	network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014).  Additionally, the claimed functions represent insignificant data-gathering steps and thus adds nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [0009, 0020] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0009, 0020], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, “…automatically generating at least one comparative representation from the first comparative representation, wherein the automatic generation comprising …controlling, by modifying the first comparative representation in accordance with the at least one selected attribute……“is specified at high level of generality without reciting any particular configuration/specific structure how the system control/automate the generating representation from the first representation, or how the system control the modifying change the way of creating the comparative representation.  Simply reciting “modifying the first comparative representation based on the selected attribute” is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Simply using the word “automatically” do not mean that there is technical improvement or improved functioning of the computer itself or improve other technology to constitute “significant more” than the identified abstract idea. In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.                 
Again, the instant steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Dependent claims 14-23 merely add further details of the abstract steps/elements recited in claim 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 14-23 are also non-statutory subject matter. 

Independent claims 1 and 24:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent apparatus/system claim 1, and independent product claim 24 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 13.  

Further, the components (i.e. a processor, a system, a computing device, a computer-readable storage medium) described in independent claims 1, and 24, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea. There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions to receive/transmit data, select data.  Thus, the processor and memory are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification. Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 13). 

The claimed invention is using existing conventional communication network/internet to receive or send/communicate/transmit data. Therefore, the “receiving data, transmitting /sending data” from one device to another device would be routine in any computer implementation in online environment, and do not constitute 	significantly more.  	A computer “that receives and sends information over a 	network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).   Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

The newly added procedural limitation, “…automatically generating at least one comparative representation from the first comparative representation, wherein the automatic generation comprising …controlling, by modifying the first comparative representation in accordance with the at least one selected attribute……“is specified at high level of generality without reciting any particular configuration/specific structure how the system control/automate the generating representation from the first representation. Simply reciting modifying the first comparative representation based on the selected attribute is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Simply using the word “automatically” do not mean that there is technical improvement or improved functioning of the computer itself or improve other technology to constitute “significant more” than the identified abstract idea. In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.                 

Dependent claim 2-12, and 25-27, are merely add further details of the abstract steps/elements recited in claims 1, and 24 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Viewed as a whole, the claims (1-27) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Thus, the claimed invention does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter. Therefore, the Examiner is not persuaded by Applicant's arguments on their merit.  The previously presented 101 rejections are maintained in this Office Action.


Applicant's arguments with respect to the newly amended claims have been considered but are not persuasive, and are moot in view of the ground(s) of rejection necessitated by amendments.

Applicant' arguments addressed to the newly amended portion in claim 1, 13, 24, and corresponding dependent claims, are therefore moot, and hence not persuasive.  

Arguments directed to the amendments to the claims have been considered and addressed as necessitated by amendments in the rejections below.  It is noted that Eldridge reference is now introduced and cited to help clarify and support the examiner’s rejection. The fact that Examiner now points to Eldridge’s                       disclosure to support the rejection moots Applicant's argument with respect to the claims.

It is noted that the claims can be interpreted in different ways because of the broad disclosure of the claims.   As shown in the rejections above, every limitation in the claims was given its broadest reasonable interpretation in light of the specification. See MPEP § 2111.

Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).   

Should the Applicant desire a narrow interpretation, a specific clear subject matter which is enabled to practice and is fully supported in the Specification is required.  In addition, in order to carry the patentable weight, the specific clear subject matter must be implemented by positively recited in the claim.

With respect to dependent claims, Applicant argues that claim 2-12, 14-23, and 25-27 dependent from independent claim 1, 13, and 24 respectively, and therefore allowable for at least the same reasons.  In response, Examiner respectfully disagrees and submits that these dependent claims neither allowable by virtue of their dependency from the respective base claims nor for their own individually recited features. Accordingly claims 1-27 are not allowable over the recited arts of record.

This rejection has been amended to reflect the changes to the claim language and addresses any arguments submitted by the applicant. Therefore, the Examiner maintains the rejection to the Applicant’s claims.




Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-27 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim 1, 13, 24, recite “wherein the automatic generation comprising the at least one or more hardware processors controlling, by modifying the first comparative representation in accordance with the at least one selected attribute, the generation of the at least one comparative representation”.  

However, Applicant's specification does not provide specifically support for the above underlined limitation.  The Office has reviewed Applicant’s specification thoroughly and there is no mention/description of “at least one or more hardware processors controlling the generation of the comparative representation by modifying the first comparative representation in accordance with the at least one selected attribute”.  As the result, the mentioned underlined limitations are considered new matter since they are not inherent.  
As such, claim 1-27 is rejected under 35 U.S.C. 112 (pre-AIA ), first paragraph.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Alice Corp. also establishes that the same analysis should be used for all categories of claims, regardless of a system/apparatus, a method, or a product claim.

The claimed invention (Claims 1-27) is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claim(s) recite(s) abstract ideas including “Certain Methods of Organizing Human Activity”, “an idea “of itself”, which have been identified/found by the courts as abstract ideas in new 101 memos of the subject matter eligibility in here (https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility) including 2019 Revised Patent Subject Matter Eligibility Guidance. This judicial exception is not integrated into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because It/they is/are recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications:

Independent claim 13 (Step 2A, Prong I): is directed to multiple abstract ideas including “Certain Methods of Organizing Human Activity”, and “Mental process”.

Claim 13, Steps 1-7 of, 
transmitting… one or more incentive offers to…. associated with one or more consumers; 
receiving… survey feedback data related to a merchant from ….associated with the one or more consumers; 
generating, …., based on the received survey feedback data and the survey feedback data associated with at least one other merchant, a comparative representation between the merchant and the at least one other merchant;
transmitting, …., the comparative representation to a device of the merchant, wherein the transmission causes a display of the comparative representation via an application executing on the device of the merchant; 
based on the displayed comparative representation, receiving, …., at least one selection from the merchant, the at least one selection corresponding to at least one attribute of the comparative representation.
based on the at least one selection, automatically generating at least one comparative representation from the first comparative representation, wherein the automatic generation comprising …controlling, by modifying the first comparative representation in accordance with the at least one selected attribute, the generation of the at least one comparative representation; and 
transmitting, …., each generated comparative representation to the merchant …for display via the application.

fall within “Certain Methods of Organizing Human Activity” grouping of abstract idea because these steps mainly describe the concepts of commercial or legal interactions (advertising, marketing or behaviors, sales activities, business relations), for example, the instant application/steps are related to the collected feedback survey data about  merchants, comparing one merchant with another merchant; and managing personal behavior or relationships or interactions between people (including following rules or/and instructions) e.g., “generating, …., based on the received survey feedback data and the survey feedback data associated with at least one other merchant, a comparative representation between the merchant and the at least one other merchant”.

In addition, claim 13 steps 1-7 mentioned above also falls within the abstract “Mental Processes” grouping of abstract ideas since these limitation covers performance of the limitations in the mind.  For example, a human being can observe/transmit/send an offer to a consumer, can observe/receive survey feedback/responses/attributes of the feedback/response, can create/generate comparative representation between the merchants based on received feedback data, can modify the comparative representation according to one selected attribute.  

Independent claim 13, Step 2A (Prong II):  Accordingly, the claim recites an abstract idea(s) as pointed out above. This judicial exception(s) is/are not integrated into a practical application. The claim includes additional elements (a server, a computing device).   Other than reciting “by a server”, nothing in the claim elements precludes the step from practically being performed in human mind, and amounts no more than mere instructions to apply the judicial exception(s) in step 1-7 using a generic device/computer/internet, as the claim invokes computers or other machinery merely as a tool to perform an existing process claim or generality of the application because of the breadth of the claim.  (see MPEP 2106.05(f)), and thus is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

As discussed above with respect to integration of the abstract idea into a practical application. The steps are mainly receiving data, generating data, and transmitting data. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  

Further, Step 1, 2, 4, 6, 7, of (“transmitting….”, “receiving”) are considered as “insignificant extra-solution activity” to the judicial exception since they are merely receiving/sending data, from one device to another device. 
Accordingly, there is neither improvement to another technology or technical field nor an improvement to the functioning of the computer itself, and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.

Independent claim 13 (step 2B):  The additional elements (a server, a computing device) is recited at “its name”, and add nothing of substance to the underlying abstract idea; thus, they are not significantly more than the identified abstract idea.   There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions, and to receive/transmit data.  Thus, the processor/server and the device are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification.

This component is merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea.  Generic computer/device components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 13). 

The claimed invention is using existing conventional communication network/internet to receive or send/communicate/transmit data. Therefore, the “receiving data, transmitting /sending data” from one device to another device would be routine in any computer implementation in online environment, and do not constitute 	significantly more.  	A computer “that receives and sends information over a 	network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014).  Additionally, the claimed functions represent insignificant data-gathering steps and thus adds nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).

According to MPEP 2106.05 (d), elements that the Courts have recognized as well-understood, routine, conventional activity in particular fields are e.g., "Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93” (evidence required by Berkeimer memo).  Further, according to Berkheimer memo 04/19/2018, section III.A.1, “A specification demonstrates the well-understood, routine, conventional nature of additional elements when it describes the additional elements as well-understood or routine or conventional (or an equivalent term), as a commercially available product, or in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a)”.  

Applicant’s Specification, paras [0009, 0020] indicate a general-purpose computer perform the instant steps and demonstrates the well-understood, routine, conventional nature of the information processing device (a processor/a computer) in any computing implementation.  In other word, in light of the description in the specification as mentioned above with respect to paras [0009, 0020], the Specification demonstrates that the additional elements must be sufficiently well-known.  Thus, evidence has been provided to show these additional elements are well-understood, routine, conventional activity according to Berkheimer memo.  Therefore, for the above-mentioned reasons, viewed as a whole, even in combination, the above steps do not amount to significantly more/do not provide an inventive concept.  

The newly added procedural limitation, “…automatically generating at least one comparative representation from the first comparative representation, wherein the automatic generation comprising …controlling, by modifying the first comparative representation in accordance with the at least one selected attribute……“is specified at high level of generality without reciting any particular configuration/specific structure how the system control/automate the generating representation from the first representation, or how the system control the modifying changing the way of generating comparative representation. Simply reciting modifying the first comparative representation based on the selected attribute is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Simply using the word “automatically” do not mean that there is technical improvement or improved functioning of the computer itself or improve other technology to constitute “significant more” than the identified abstract idea. In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.                 
Again, the instant steps are specified at a high level of generality, and is simply organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more. Accordingly, the additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.
Dependent claims 14-23 merely add further details of the abstract steps/elements recited in claim 13 without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims 14-23 are also non-statutory subject matter. 

Independent claims 1 and 24:  Alice Corp. also establishes that the same analysis should be used for all categories of claims.  Therefore, independent apparatus/system claim 1, and independent product claim 24 are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as the method claim(s) 13.  

Further, the components (i.e. a processor, a system, a computing device, a computer-readable storage medium) described in independent claims 1, and 24, add nothing of substance to the underlying abstract idea.  These components are merely recited at a high level of generality and/or are recited as performing generic computer functions routinely used in the computer applications; thus, they are not significantly more than the identified abstract idea. There is no specificity regarding any technology, just broadly there is a processor to execute the programming instructions to receive/transmit data, select data.  Thus, the processor and memory are not an essential element to actually create, change, or display functionality, and is simply used as a tool to automate the mental tasks.  Applicant simply use a generic processor as a tool to implement the abstract ideas.  The Examiner notes the instant claimed invention is in fact merely carried out by a generically recited computing platform; that is, essentially any computing system as seen in the applicant’s specification. Generic computer components recited as performing generic computer functions that are well-understood, routine and convention activities amount to no more than implementing the abstract idea with a computerized system.  The use of generic computer components to receive/transmit/present/display information does not impose any meaningful limit on the computer implementation of the abstract idea.  At best, the claim(s) are merely providing an environment to implement the abstract idea.  (see analysis in claim 13). 

The claimed invention is using existing conventional communication network/internet to receive or send/communicate/transmit data. Therefore, the “receiving data, transmitting /sending data” from one device to another device would be routine in any computer implementation in online environment, and do not constitute 	significantly more.  	A computer “that receives and sends information over a 	network-with no further specification- is not even arguably inventive” (see Buysafe Inc. Vs Google Inc. (Fed. Cir. 2014)).   Additionally, the claimed functions represent insignificant data-gathering steps and thus add nothing of practical significance to the abstract idea (see Ultramercial Inc. vs. Hulu LLC (Fed. Cir. 2014)).
The newly added procedural limitation, “…automatically generating at least one comparative representation from the first comparative representation, wherein the automatic generation comprising …controlling, by modifying the first comparative representation in accordance with the at least one selected attribute……“is specified at high level of generality without reciting any particular configuration/specific structure how the system control/automate the generating representation from the first representation. Simply reciting modifying the first comparative representation based on the selected attribute is organized information through human activity or merely mental tasks, and is part of, or a related, judicial exception and does not meaningfully limit the application of the identified judicial exception, and as such does not constitute significantly more.

Simply using the word “automatically” do not mean that there is technical improvement or improved functioning of the computer itself or improve other technology to constitute “significant more” than the identified abstract idea. In other words, the instant claim is simply drafted in such a result-oriented way.   It failed to recite a particular way of claiming a way of achieving it, or embodying a concrete a solution to a problem having “the specificity required transforming a claim from claiming a result to claiming a way of achieving it” (see Interval Licensing v. AOL).  As such, do not constitute significantly more.                 

Dependent claim 2-12, and 25-27, are merely add further details of the abstract steps/elements recited in claims 1, and 24 respectively without including an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment.  Therefore, dependent claims              are also non-statutory subject matter.

Viewed as a whole, the claims (1-27) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Thus, the claims do NOT recite limitations that are “significantly more” than the abstract idea because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or meaningful limitations beyond generally linking the use of an abstract idea to a particular technological environment. 

Thus, the claimed invention, as a whole, does not provide 'significantly more' than the abstract idea, and is non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-27 are rejected under 35 U.S.C. 103 as being unpatentable over Webb et al. (hereinafter, Webb, US 2015/0235307), in view of Eldridge et al. (hereinafter, Eldridge, US 2007/0236509).


As per claim 1, 13, 24, Webb discloses a system, a method, and a non-transitory computer-readable storage medium, comprising: 
one or more hardware processors ([0022]) configured by machine-readable instructions to: 

a non-transitory computer-readable storage medium ([0023]), having instructions embodied therein, the instructions being executable by one or more processors associated with a server to perform a method comprising:
transmit one or more incentive offers to one or more computing devices associated with one or more consumers ([0006, In one embodiment, the present system includes a plurality of vendor devices in connection with one or more customer devices and a server in a network. The server provides a marketplace platform, a database, and an analytics module. The marketplace platform includes a customer portal and a business portal, wherein the customer portal and the business portal are accessible through the customer devices and the vendor devices,0029, For example, a salon may be overbooked and therefore unable to book the customer's appointment at the specified time in the RFQ; but the salon may be able to book the customer's appointment for a service during the time that falls within the flexible time period and offer a discounted price]);
receive survey feedback data related to a merchant from the one or more computing devices associated with the one or more consumers ([0033, When the customer selects a winner, the customer is prompted to complete a survey 107 before confirming the purchase 108. Thus, the survey is completed at the point of sale rather than at the point of delivery. The survey is used to provide feedback as to why the customer selected the winning vendor and to assess the performance of all of the participating vendors during the bidding process, 0034, the customer can rate each vendor on price, reputation, and communication skills, among other factors. Additionally, the customer can provide comments in a free-form text field. In this way, the survey data comprises the customer's perception of each participating vendor on the following criteria: the vendor's price; the vendor's reputation; and the vendor's ability to communicate, 0043, When customers complete surveys upon selecting a winning vendor, the survey data 402 is transmitted to the server database 210 and relayed to the business portal 207 so as to allow the vendors to analyze their business and competing businesses]); 
generate, based on the received survey feedback data and the survey feedback data associated with at least one other merchant, a first comparative representation between the merchant and the at least one other merchant (  [0035, Additionally, the customer interface 301 includes a list of quotes received from each vendor 304. The list comprises information regarding each vendor, Such as reviews and ratings, wherein the data for the reviews and ratings may be imported from third party databases, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor.  Additionally, the feedback comprises customer decision factors 314 that most customers consider when selecting a winning vendor. For instance, the customer decision factors 314 may comprise information on how customers weigh factors such as pricing and rating for the requested product and/or service, 0044, Without limitation, other types of data that may be collected include marketplace platform specific data such as: consumer demand for various products and services; typical consumer-business interactions for requested products and services; pricing for requested products and services; consumers’ perception of participating businesses performances during the RFQ process or at the point of sale; and key purchasing factors, among others. Additionally, broader market data such as location-based data, industry-based data, seasonal data, customer demographics, customers values, competition data, and business ratings can be collected and provided to the vendors]); 
transmit the first comparative representation to a device of the merchant, wherein the transmission causes a display of the first comparative representation via an application executing on the device of the merchant (Fig. 3B, [0035, Additionally, the customer interface 301 includes a list of quotes received from each vendor 304. The list comprises information regarding each vendor, such as reviews and ratings, wherein the data for the reviews and ratings may be imported from third party databases, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor]);
based on the displayed first comparative representation, receive at least one selection from the merchant, the at least one selection corresponding to at least one attribute of the first comparative representations ([0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor, 0040, The business interface 308 further comprises an alternate quote entry box 316. The alternate quote entry box 316 is enabled if the RFQ indicates that time flexibility and/or alternate goods or products are acceptable]);


However, Webb does not explicitly disclose, 
based on the at least one selection, automatically generate at least one comparative representation from the first comparative representation, wherein the automatic generation comprising the at least one or more hardware processors controlling, by modifying the first comparative representation in accordance with the at least one selected attribute, the generation of the at least one comparative representation; and 
transmit each generated comparative representation to the merchant device for display via the application.

Eldridge teaches (Fig, 10a, item 1090,  Automatically Update Corresponding Appearance Objects For Strategy Object To include New /O Attribute, Abstract, Supporting a set of graphical depictions for individual control object (modified by an appearance object editor), drag and drop connections for declarations that connect control strategies to other control strategies, GUI based designation of object execution order, automatically applied line styles based upon connection data type, and automatic modification of elements within an appearance object to accommodate a moved attribute, 0008, Such graphical representations are associated with control Software objects (or more specifically control software object templates) that, when instantiated and deployed on a control Software object execution platform, carry out particular defined operations/functions in an overall control environment, 0012, The method includes initially dropping an attribute display element into a new sub-space within the graphical depiction display space. Thereafter, the graphical representation editor determines current display properties of the attribute display element. The editor adjusts at least the display properties of the attribute display element to accommodate current display properties of the new sub space. In particular embodiments, the editor also modifies the display space of the drop area to accommodate space requirements of the dropped attribute display element, 0024 FIG. 9a is a flowchart summarizing steps for automatically resizing an attribute element when moved to another portion of an appearance object; 0032, In accordance with the illustrative embodiment, the editor facility provides graphical user interface-driven functionality including, among other
things: Supporting a set of appearance objects defining a variety of depictions for a single control object (e.g. a control block object, a control strategy object, etc.), connecting input and output attributes of control objects through graphical user interface object manipulations (e.g., drag and drop actions), establishing execution order of control objects through graphical user interface selection, designating distinct visual appearances for different types of connections, and automatically resizing attribute display elements in response to relocation of the element within a control
block's appearance object display, 0037, When a display element (e.g., an input/output attribute) is added, removed, or moved to another portion of the appearance object, the display element is automatically re-sized and its connection points are re-oriented according to the dimensions/space limitations of the new portion of the appearance
object within which the element is relocated, 0160, Turning to FIG. 9a a set of steps summarize an exemplary set of steps for automatically adjusting the appearance characteristics of a moved attribute element upon dropping within a new area within an appearance object]).          

Eldridge further teaches ([0030, FIG. 14 illustratively depicts an exemplary graphical user interface for an appearance object in a live data display mode wherein live data for represented attributes is displayed proximate identified attributes, 0039, After deployment, and during runtime, process variable values corresponding to displayed attributes of the graphically edited control program are provided to the graphical editor of the control objects to facilitate displaying and setting values associated with live process control data sources. The live data values are displayed proximate to
corresponding attributes on rendered appearance objects associated with the deployed control objects, 0042. The workstation 102, by way of example, executes
a live data display application, 0227. In addition to creating and editing control programs, the strategy editor facility supports displaying live process data associated with attributes presented on rendered appearance objects]).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Webb’s method by including modifying representation, as disclosed by Eldridge.  The teachings are deemed to have been derived from analogous references and applied in the manner disclosed by the respective references. Accordingly, one of ordinary skill in the art would have been motivated to make the noted combination/modification as rationalized by combining prior art elements accordingly to known methods to yield the predictable results of tracking users’ feedback/behaviors/interaction to provide dynamic content and pricing.


As per claim 2, 14, and 25, Webb further discloses, wherein the one or more hardware processors are further configured to cause display, via a provided user interface of at least one of the comparative representations ([0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor, 0040, The business interface 308 further comprises an alternate quote entry box 316. The alternate quote entry box 316 is enabled if the RFQ indicates that time flexibility and/or alternate goods or products are acceptable]).


As per claim 3, 15, Webb further discloses,
wherein the one or more hardware processors are further configured to provide a merchant analytics platform to a merchant associated with the one or more incentive offers, ([0026, Accordingly, the vendor devices 201-206 provide access to a business portal 207, and the customer device 212 provides access to a customer portal 211. The business portal 207 and the customer portal 211 are components of the marketplace platform 213 provided by the server 209, 0029, For example, a salon may be overbooked and therefore unable to book the customer's appointment at the specified time in the RFQ; but the salon may be able to book the customer's appointment for a service during the time that falls within the flexible time period and offer a discounted price, 0031, Once the customer completes the RFQ, he or she can invite vendors, or preferred businesses, to provide a quote for the requested product and/or service 102, or otherwise respond to the RFQ. In a preferred embodiment, the customer can select up to six vendors per RFQ. The present system automatically populates a list of vendors to select from based on the category of requested product and/or service so as to allow the customer to pick vendors that are capable of delivering the requested product and/or service]), 
the merchant analytics platform comprising a user interface (Fig. 3B, item 308, [0032, Upon viewing the request, the vendor can provide a quote by input ting a bid 105 or opt out of providing a quote]), 
wherein the user interface of the merchant analytics platform comprises a plurality of analytics display sections (Fig. 3B, item 302, 309, 315, 316, [0038, The message board 302 is also available on the business interface 308. In a preferred embodiment, the identities of the vendors remain anonymous to all of the participating vendors on the message board 302 so that only the customer knows the identity of the vendor, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor, 0040, The business interface 308 further comprises an alternate quote entry box 316. The alternate quote entry box 316 is enabled if the RFQ indicates that time flexibility and/or alternate goods or products are acceptable]).


As per claim 4, 16, 26, Webb further discloses, wherein at least one of the comparative representations comprises at least a portion of the survey feedback associated with the merchant compared with feedback data associated with one or more competitors of the merchant ([0035, Additionally, the customer interface 301 includes a list of quotes received from each vendor 304. The list comprises information regarding each vendor, Such as reviews and ratings, wherein the data for the reviews and ratings may be imported from third party databases, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor.  Additionally, the feedback comprises customer decision factors 314 that most customers consider when selecting a winning vendor. For instance, the customer decision factors 314 may comprise information on how customers weigh factors such as pricing and rating for the requested product and/or service, 0044, Without limitation, other types of data that may be collected include marketplace platform specific data  Such as: consumer demand for various products and services; typical consumer-business interactions for requested products and services; pricing for requested products and services; consumers’ perception of participating businesses performances during the RFQ process or at the point of sale; and key purchasing factors, among others. Additionally, broader market data Such as location-based data, industry-based data, seasonal data, customer demographics, customers values, competition data, and business ratings can be collected and provided to the vendors]).


As per claim 5, 17, 27, Webb further discloses, wherein the at least one comparative representation comprises at least one representation selected from: 
a comparison of at least a portion of the real-time survey feedback data associated with the merchant to feedback data associated with one or more other merchants in a similar industry as the merchant ([0035, Additionally, the customer interface 301 includes a list of quotes received from each vendor 304. The list comprises information regarding each vendor, Such as reviews and ratings, wherein the data for the reviews and ratings may be imported from third party databases, 0039, Similar to the customer interface, the business interface 308 also comprises a section for the request details 303, which includes information regarding the request, such as the title of the request, time and date requested for service, status of the request, and countdown for bidding, among other information. The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor, 0044, Without limitation, other types of data that may be collected include marketplace platform specific data  Such as: consumer demand for various products and services; typical consumer-business interactions for requested products and services; pricing for requested products and services; consumers’ perception of participating businesses performances during the RFQ process or at the point of sale; and key purchasing factors, among others. Additionally, broader market data Such as location-based data, industry-based data, seasonal data, customer demographics, customers values, competition data, and business ratings can be collected and provided to the vendors, 0047, Furthermore, the analytics module 214 is configured to provide information to customers and Vendors about benchmark pricing, peak periods, opportunities for discounts, and the like. The information can be provided in real-time and available on the customer interface and the business interface during the bidding process. In this way, customers can make informed decisions when selecting a vendor]); 
a comparison of at least a portion of the real-time survey feedback data associated with the merchant to feedback data associated with one or more other merchants in a specified geographic area; and 
a comparison of at least a portion of the real-time survey feedback data associated with the merchant to feedback data associated with one or more other merchants selected by the merchant.


As per claim 6, 18, Webb further discloses, wherein the at least one selection comprises a time-based limitation ([0039, The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor. Additionally, the feedback comprises customer decision factors 314 that most customers consider when selecting a winning vendor]).


As per claim 7, 19, Webb further discloses, wherein at least one of the comparative representations comprises a comparison of the merchant's performance to one or more other stores of the merchant [0039, The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor. Additionally, the feedback comprises customer decision factors 314 that most customers consider when selecting a winning vendor. For instance, the customer decision factors 314 may comprise information on how customers weigh factors such as pricing and rating for the requested product and/or service. In this regard, the vendor can adjust his or her pricing or improve his or her rating to increase his or her chance of winning the bid, 0044, Without limitation, other types of data that may be collected include marketplace platform specific data
Such as: consumer demand for various products and services; typical consumer-business interactions for requested products and services; pricing for requested products and services; consumers’ perception of participating businesses performances during the RFQ process or at the point of sale; and key purchasing factors, among others. Additionally, broader market data Such as location-based data, industry-based data, seasonal data, customer demographics, customers values, competition data, and business ratings can be collected and provided to the vendors]).


As per claim 8, 20, Webb further discloses, wherein the at least one selection comprises a geographical limitation ([0044, Additionally, broader market data Such as location-based data, industry-based data, seasonal data, customer demographics, customers values, competition data, and business ratings can be collected and
provided to the vendors]).


As per claim 9, 21, Webb further discloses,
wherein at least one of the comparative representations comprises a graphical presentation of at least some of the survey feedback data (Fig, 3B, item 315, 316, [0039, The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor. Additionally, the feedback comprises customer decision factors 314 that most customers consider when selecting a winning vendor]).


As per claim 10, 22, Webb further discloses,
wherein the user interface is displayed on a mobile application of a mobile device associated with the merchant ([0026, Accordingly, the vendor devices 201-206 provide access to a business portal 207, and the customer device 212 provides access to a customer portal 211. The business portal 207 and the customer portal 211 are components of the marketplace platform 213 provided by the server 209, wherein the
marketplace platform 213 comprises a website, a web application, and/or a mobile application]).


As per claim 11, 23, Webb further discloses, wherein the user interface is displayed in a web browser ([0026, Accordingly, the vendor devices 201-206 provide access to a business portal 207, and the customer device 212 provides access to a customer portal 211. The business portal 207 and the customer portal 211 are components of the marketplace platform 213 provided by the server 209, wherein the
marketplace platform 213 comprises a website, a web application, and/or a mobile application]).

As per claim 12, Webb further discloses, wherein at least one of the plurality of analytics display sections is configurable by the merchant (Fig. 3B, item 315, 316, [0039, The vendor can also view his or her latest quote 309, which is automatically updated each time the vendor inputs offers or bids. The vendor can adjust his or her quote by entering new offers or bids in a new quote entry box 315. The vendor can adjust his or her
quote based on feedback received from database 312, wherein the feedback comprises the lowest quote offered 313 by a competing vendor, 0040, The business interface 308 further comprises an alternate quote entry box 316. The alternate quote entry box
316 is enabled if the RFQ indicates that time flexibility and/or alternate goods or products are acceptable. Thus, if the RFQ does not indicate that the customer will allow the vendors to deliver the requested goods and/or service outside of the specified start and end date and time, or if the RFQ does not indicate that the customer will accept Substitute goods, the alternate quote entry box 316 is disabled and the vendor
cannot provide an alternate quote. When the alternate quote entry box 316 is enabled, the vendor may enter a regular quote in the new quote entry box 315 and offer an alternate quote in the alternate quote entry box 316]).


The closest prior arts are cited or referenced because they are pertinent to applicant's disclosure.  
Roberts et al. (US 2013/0282458, teaches increasing customer participation by giving incentive),
Stoll et al. (US 2013/0311337, discloses that the server system detects stores one or more vendor profiles, wherein each vendor profile is associated with a particular vendor and includes one or more vendor category scores. The server system then receives a purchase request from a user of the server system, wherein the purchase request includes a product or service to be purchased).
Tennenholtz et al. (US 2012/0158477, teaches providing incentives and rewards to entities who participate in propagating the information, allowing heavy influencers to gain from their influence while the marketer rewards them),
Baum (US 2013/0132220, disclose social group buying),
Kiciman et al. (US 2010/0125490, Social network referral coupon), 
Wenger et al. (US 2014/0297380, providing a system/method to enable a user to add an incentive displayed along with content on a networked television to a digital wallet associated with the user), 
Sun et al. (US 2014/0164087, Social media influence based rewards),
Atazky et al. (US 2013/0304585, Advertising and Incentives over a social network), 
Gerace et al. (US 2006/0282328, disclose profiling a user for targeting advertisements is disclosed),



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN M LI whose telephone number is (571)270-5489.  Fax is 571-270-6489.  The examiner can normally be reached on Mon-Thurs, 8:30am--5pm

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUN M LI/Primary Examiner, Art Unit 3681